DETAILED ACTION
Response to Amendment
The objection to the drawings contained in the final office action of 9 December 2020 has been withdrawn. Upon further consideration, Figure 2 does not indicate that the chassis 22 is supported by the ground. Figure 2 is schematic and only illustrates the general relationship between the depicted parts.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raja Saliba on 7 June 2021.
The claims have been amended as follows:

21. 	(currently amended) The method according to claim 18, wherein the gripping head, when coupled to the preform, obstructs [[an]] the opening of the preform neck.

22. 	(currently amended) The method according to claim 18, comprising, after injecting the disinfecting fluid, conveying the preform with the transport device to a heating zone and heating the preform to a glass transition temperature of a of the preform while the preform remains coupled to the transport device.

******
Claim 21 has been amended to make it clear that the openings referred to in claims 18 and 21 are the same. Claim 22 has been amended to provide proper antecedent basis for the thermoplastic material.

Allowable Subject Matter
Claims 1 and 11-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires a transport device provided with a bore having an upstream aperture, where an endless conveyor conveys the upstream aperture along a path. An injecting nozzle is fixed in position and directed to a predetermined point of the path. Disinfecting fluid is injected into the upstream aperture of the bore via the injecting nozzle during travel of the upstream aperture. The disinfecting fluid is channeled through the bore and into the inner volume of a preform.
Claim 11 requires conveying a hollow body along a traveling path using a transport device on an endless belt or chain. Disinfecting fluid is injected through a bore of the transport device using an injecting nozzle while the hollow body is being conveyed by the transport device, with the bore opening into an inner volume of the hollow body so as to inject the disinfecting fluid into the hollow 
Claim 18 requires an endless conveyor having a transport device that travels along a conveying path, the transport device having a gripping head at a first end with an outlet aperture, an inlet aperture at a second end opposite the first end, and a fluid conduit extending from the inlet aperture to the outlet aperture. The gripping head is removably coupled to a neck of a preform so that the outlet aperture opens directly into an internal volume of the preform. An injecting nozzle is fixed in position and directed to a predetermined position on the conveying path. As the transport device passes the predetermined position, disinfecting fluid is injected into the inlet aperture from the injecting nozzle so that the disinfecting fluid is channeled through the fluid conduit and the outlet aperture and into the internal volume of the preform.
Such transport devices are known. See U.S. Patent No. 4,890,726 (“Wissmann”), for example, which was discussed in the final office action of 9 December 2020. It is also known to disinfect preforms. See U.S. Patent No. 6,562,281 (“Marchau”)
To the extent that the transport device of Wissmann could be used in other portions of a conveyance path of a blow molding apparatus, the Examiner agrees with the remarks contained in the affidavit of 10 May 2021. Namely, different portions of the conveyance path of a blow molding apparatus utilize different transport means based on the particular needs of that portion. The passageways 30 and 31 of Wissmann (and the corresponding structure disclosed in other similar prior art references) is provided to facilitate the blowing process. Such transport devices are not used in other portions of the conveyance path, and, more specifically, there is nothing in the prior art to suggest that such a transport device should be used during disinfection. Additionally, the fact that the opening of the preform would be partially obstructed when using a transport device like that of Wissmann, as compared with that of Marchau, would have suggested against using Wissmann’s transport device during disinfection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:45 AM-6:15 PM ET, and Friday mornings.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John J DeRusso/Examiner, Art Unit 1744                

/MARC C HOWELL/Primary Examiner, Art Unit 1774